 ROCKLAND-BAMBERG PRINT WORKS, INC.Rockland-Bamberg Print Works, Inc. and MachinePrinters and Engravers Association of the UnitedStates. Cases 11 CA-6461 and 11-CA-6568August 11, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 31, 1977, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith.We do not agree with the Administrative LawJudge that Respondent violated Section 8(a)(3) of theAct by discharging Paul Mitchem.Although Paul Mitchem was hired by Respondentin March 1974 as a printer, he had no previousexperience as such, was paid less, and was consideredan apprentice. He was laid off in December 1974.When he was recalled in August 1975, he wasreimbursed for the expense of moving back toBamberg. In early December 1975, Mitchem request-ed a raise, but Respondent denied the requestwithout explanation.A campaign to organize Respondent's printersbegan in late spring 1975. The petition was filed onOctober 24, 1975, and an election was held onDecember 18, 1975, which the Union won, four votesto one. Two days following the election, printerJames Harter, who had served as Respondent'sobserver, was promoted to supervisor.' In earlyJanuary 1976, Mitchem revealed to Harter that hehad voted for the Union. On March 9, 1976,Mitchem was issued two written reprimands. Thefirst reprimand, for low production, had originallybeen prepared and signed by Willard Wood, superin-tendent of printing, but was retained by Wood untilMarch 9, when it was given to Harter to sign andissue to Mitchem. Mitchem refused to sign thisreprimand, insisting that he was printing cloth as fastas his machine would allow. The second reprimandconcerning 4,000 yards of "out of fit" cloth whichMitchem had printed, was also prepared withoutFor these reasons, the Administrative Law Judge concluded that anintelligent guess could be made as to which of the five printers voted againstthe Union.231 NLRB No. 51consultation with Harter, Mitchem's immediatesupervisor. Mitchem signed this reprimand.On May 11, 1976, a continuing streak in a patternthat Mitchem was printing caused Mitchem to stophis machine four separate times and show thestreaking to Harter. The first three times Harterexamined the streak, he concluded it was caused by"missing backfill," an absence of a starchy substanceapplied to the cloth to aid the printing process. Since"missing backfill" is a defect in the cloth, rather thana printing error, Harter instructed Mitchem toresume printing. After resuming printing, Mitchemran about 8,000 yards of cloth and, upon noticingthat the streak had worsened, stopped the machineand sent for Harter. This time, Harter concluded thatthe streak was caused by vibration of the "doctorblade," a part of the machine which cleans theprinting roller so that ink may be applied evenly. OnHarter's instructions, Mitchem adjusted the doctorblade and the balance of the cloth was properlyprinted. On May 17, 1976, Respondent dischargedMitchem, giving as the reason the 8,000 yards ofstreaked cloth which Mitchem had printed. Thestreaking rendered the yardage substandard andcaused Respondent substantial financial loss.The Administrative Law Judge concluded thatRespondent discharged Mitchem for his unionactivity. He so found, despite the facts that Mit-chem's only union activity was voting for the union 5months prior to his discharge and Mitchem hadruined a total of 12,000 yards of cloth. We disagree.The Administrative Law Judge found animus fromRespondent's preelection 8(a)(1) conduct. However,the bare fact that Respondent, prior to the election,engaged in coercive conduct against employee RoyHannon, an active union supporter, does not,without more, establish that Mitchem's discharge 5months later violated Section 8(a)(3).Because Respondent recalled Mitchem and reim-bursed him for his moving expenses, did not give areason for denying his request for a raise, andpresented no evidence to show that Mitchem's workwas unsatisfactory prior to the election, the Adminis-trative Law Judge concluded that Respondentconsidered Mitchem a satisfactory employee up untilthe election. We agree. We fail to see, however, howMitchem's satisfactory performance before the elec-tion can give rise to an inference that his dischargefor unsatisfactory performance 5 months after theelection was motivated by his limited union activity.Certainly there is no evidence that Respondenttolerated, before the election or at any other time,printing errors similar to that for which Mitchem wasdischarged. DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom the fact that Mitchem revealed his unionvote to Harter in early January 1976, the Administra-tive Law Judge found both Respondent's knowledgeof Mitchem's union activity and the beginning ofMitchem's problems. But as indicated earlier, itappears, as the Administrative Law Judge in factconcluded, Respondent knew how Mitchem votedfrom the day of the election. The Union won theelection by a vote of four to one and Harter,Respondent's election observer, was promoted 4 daysthereafter. Mitchem in fact testified that Harterresponded to his admission by stating he knew howhe had voted.The Administrative Law Judge further inferreddiscrimination from the manner in which Mitchem'stwo reprimands were prepared. He found the timingof the reprimand for low production peculiar in thatit had been prepared by Wood almost a monthearlier. He also found it significant that Harter,Mitchem's immediate supervisor, was not consultedconcerning either reprimand. But there is no evi-dence that this procedure was unusual. In fact, theAdministrative Law Judge accepted Respondent'sassertions that it had previously discharged employ-ees without prior warnings and for lesser offensesthan Mitchem was accused of. In brief, there is noevidence of what Respondent's procedures or criteriawere for issuing reprimands. Absent such evidencethat Respondent had procedures from which itdeviated, we are reluctant to infer a discriminatorymotive from the manner in which the reprimandswere issued.Finally, the Administrative Law Judge found thecircumstances surrounding Mitchem's dischargepretextual since he found that Mitchem continued toprint the streaked cloth only after Harter, on threeoccasions, instructed him to do so. He found thatHarter, like Mitchem, was incapable of distinguish-ing streaks due to "missing backfill" from streakscaused by the "doctor blade," and concluded thatHarter, in ordering Mitchem to resume printing,either failed in his duty as a supervisor or sought tocreate a reason for discharging Mitchem. Yet,Mitchem's inability to determine the cause of thecloth's streaking made him at least as responsible forprinting it. And it is therefore just as plausible thatRespondent, faced with 8,000 yards of badly marredcloth, for which Mitchem and Harter were jointlyresponsible, chose to discharge the inexperiencedprinter, who had ruined 4,000 yards of cloth 2months earlier, rather than the supervisor.The only evidence which supports the finding thatMitchem's discharge violated Section 8(aX3) is thatRespondent demonstrated union animus prior to theelection and its knowledge of Mitchem's vote.However, any inference of discrimination which risestherefrom is certainly rebutted by the fact thatMitchem, who was not an active supporter of theUnion, was discharged 5 months after the election,when he spoiled a large quantity of cloth. Nor, as isfrequently the case where pretext is involved, didRespondent give shifting or contradictory reasons forthe discharge. In short, the discharge is too remote intime from the campaign and the election andMitchem's dereliction of duty too serious for us toconclude that Mitchem was discharged in violationof Section 8(a)(3). Accordingly, we shall dismiss thisallegation of the complaint.AMENDED CONCLUSION OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 4:"4. Respondent did not violate Section 8(a)(3) ofthe Act in discharging Paul Mitchem."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Rockland-Bamberg Print Works, Inc., Bamberg,South Carolina, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Coercively threatening any employee witheviction from company-owned housing because ofany employee's support of Machine Printers andEngravers Association of the United States, hereinaf-ter the Union, or any other labor organization.(b) Coercing employees by interrogating them withregard to their union desires and beliefs by statingthe Respondent would be aware of who wassupporting the Union, and by threatening anyemployee with reprisals unless the employee casts anunmarked ballot in an election, and by informingany employee that such employee will not be sorry ifthe employee stops assisting the Union, and bysoliciting any employee to abandon support of theUnion.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to form, join, or assist or be recognizedby Machine Printers and Engravers Association ofthe United States, or any other labor organization, tobargain collectively through representatives of theirown choosing, or to engage in other concertedactivity for the purposes of collective bargaining orother aid or protection, or to refrain from any or allsuch activity.2. Take the following affirmative action necessaryto effectuate the policies of the Act:306 ROCKLAND-BAMBERG PRINT WORKS, INC.(a) Post at its plant at Bamberg, South Carolina,copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges the unlawful removingfrom Company-owned premises of Roy Hannon, theunlawful discharge of Paul Mitchem, or any otheralleged violations of the Act not found by theAdministrative Law Judge.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten any of our employeesthat they will be removed from company housingin order to induce said employees to ceasesupporting Machine Printers and EngraversAssociation of the United States, or any otherlabor organization.WE WILL NOT in any manner threaten ouremployees that in any election conducted by theNational Labor Relations Board we will knowhow such employees have voted.WE WILL NOT coerce our employees by inform-ing them that they will not be sorry if they helpstop the above-named Union.WE WILL NOT ask any of our employees toabandon their support of the said Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed in the NationalLabor Relations Act, which are:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all these things.ROCKLAND-BAMBERGPRINT WORKS, INC.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard at Orangeburg, South Carolina, onSeptember 2, 3, and 27, 1976, upon a complaint issued bythe Regional Director for Region 11 of the Board on June17, 1976, which complaint was based on a charge filed inCase II-CA-6461 by Machine Printers and EngraversAssociation of the United States, hereinafter called theUnion, on February 25, 1976, and a charge filed in CaseI l-CA-6586 by the Union on May 24, 1976. Thecomplaint, in substance, alleges unlawful threats, interroga-tions, and promises of benefit in violation of Section 8(aX1)of the Act; 1 the discriminatory removal from company-owned housing of one employee and the discriminatorydischarge of another employee in violation of Section8(aX3) and (1) of the Act. In its duly filed answer, theRespondent, while admitting certain allegations of thecomplaint, denies the commission of any unfair laborpractices.At the hearing herein, the parties were afforded fullopportunity to be heard, to present evidence, and to makeoral argument. Oral argument was waived. Counsel for theGeneral Counsel and the Respondent have filed briefs.Upon my observation of the witnesses, and upon dueconsideration given to the contentions and argumentscontained in the briefs filed by the parties, and upon theentire record in this case, I make the following:I. THE BUSINESS OF THE RESPONDENTThe Respondent, named in the complaint as Rockland-Bamberg Industries, but corrected at the hearing toRockland-Bamberg Print Works, Inc., hereinafter calledthe Respondent or the Company, is a South Carolinacorporation with its plant located at Bamberg, SouthCarolina, where it is engaged in the finishing and printingof textile materials. During the 12-month period immedi-ately preceding the issuance of the consolidated complaintherein, a representative period, the Respondent purchasedgoods and raw materials for its plant in Bamberg, SouthCarolina, from points directly outside the State of SouthCarolina of a value in excess of $50,000. During the sameperiod, the Respondent shipped from the said plantI An additional allegation of unlawful interrogation was permitted byamendment to the complaint at the heanng herein.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirectly to points outside the State of South Carolinaproducts of a value in excess of $50,000.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Interference, Restraint, and Coercion1. IntroductionAt the outset, it should be noted that, basically, theresolution of the issues presented by the pleadings andcontentions of the parties herein depends on the disposi-tion of the credibility issues presented by the testimony ofthe witnesses for General Counsel and the Respondent andcertain documentary and other evidence.The Union began to organize the Respondent's textileprinters in approximately May or June 1975 after a visit toW. James Reese, vice president of the Union, by employeeRoy Hannon, a textile printer and two other printers whoasked Reese about the possibilities of their being represent-ed by the Union. As a result of this meeting, anorganization campaign ensued, and the Union filed apetition for representation on October 24, 1975, as a resultof which an election was held on December 18 of that year.The Union won the election by four votes for the Unionand one for the Respondent. At that election, which washeld on December 18, 1975, Roy Hannon acted as theobserver for the Union and James Harter, then a rank-and-file printer, acted as observer on behalf of the Company. Itshould be noted that there were five printers employed bythe Respondent at the time of the election. Several daysafter the election, on December 22, 1975, Harter waspromoted to the position of printer-supervisor.It should also be noted that the Respondent did nothesitate to inform its textile printer employees that it wasopposed to their unionization. It was uncontroverted thatduring December 1975, before the election, meetings wereheld by Company President Dan Moore with the printersat which Moore pointed out the disadvantages of theUnion. He stated that the Company opposed the Unionand would do anything legally possible to keep out theUnion. In addition to these meetings, a Mr. Leaderman,the Respondent's board chairman, also told the printersthat he definitely did not want a union in the plant and hewould do everything legally possible to stop the Union.22 None of the foregoing are alleged as violations of the Act and I makeno findings with regard thereto. They are cited only for the purpose ofestablishing company attitude toward unionization.3 The above from credited portions of the testimonies of Hannon,Clinkscales, and Moore. Although both counsel for General Counsel andcounsel for the Respondent argued that the other witnesses should bediscredited, there is nothing inconsistent in the testimony of either theRespondent's witnesses or the testimony of Hannon as above cited.However, I do not credit the denials of Moore and Clinkscales of whatHannon had related with regard to his fears and what he testified to withThe foregoing represents the atmosphere and theconditions in the plant and the city of Bamberg at the timeduring which the events alleged as being violative of theAct took place.2. The unlawful activitySometime during early to middle December 1975, RoyHannon requested a meeting with the Respondent's vicepresident, Marshal M. Clinkscales. The request wasgranted and as a result a meeting between Hannon,Clinkscales and the Respondent's president, J. Dan Moore,took place in Moore's office. After Clinkscales askedHannon what was bothering the latter, Hannon told Mooreand Clinkscales that he, Hannon, thought that Clinkscalesand Moore believed that Hannon was the leader of theunion movement in the Respondent's plant. Hannon hadrequested the meeting at the urging of his wife who hadinformed him that the company officials could notapproach him about the Union, but that Hannon, himself,could make such an approach. Evidently, also, Hannonhad heard from others in the town and from his wife, that itwas believed that company officials thought Hannon wasthe leader of the union movement in the plant among theprinters. He informed both Moore and Clinkscales of thisat the outset of the meeting and informed them that he wasnot the leader. Nevertheless, despite these denials of unionleadership, one of the two, either Moore or Clinkscales,told Hannon that he could either stop the union movementor bring it in, that it was up to him. Hannon then told theofficials that he had no ability to stop the union movementby reason of the fact that some of the printers had workedfor other companies which were unionized and knew thebenefits that unionization would bring. At that point,Clinkscales told Hannon that if the latter did stop theUnion from coming into the plant he would not be sorry.Hannon also told the two company officials that he knewof other places where union ringleaders were fired for theiradherence to the Union after an election. At this point,Moore who was quite upset by this statement said "It was adamn lie; he did not know what happened elsewhere, butthat it was not going to happen here."3As noted above, the election took place on December 18,1975. However, the day before the election, December 17,Roy Hannon's wife, Mary Lou, who worked at theBamberg city hall, had a conversation with the mayor ofBamberg, Virgil Hicks. Hicks informed Mrs. Hannon thathe and company officials were upset over the filed unionpetition for an election because they were all concernedabout the Union possibly coming into a small town likeBamberg. Hicks had evidently also heard talk to the effectthat people in the town and the company officials thoughtregard to the statements made by Moore and Clinkscales. Neither do Icredit Hannon with regard to the alleged statement by either Moore orClinkscales that they did not need a third party and that the printers couldsit down with the Respondent's officials and resolve the problems on theirown. I do not credit Hannon in this respect because it was only after leadingquestions and prompting by the General Counsel that Hannon testified tothis effect. With regard to the foregoing credibility resolutions, I note theevidentiary rule that it is not uncommon to believe some, and not all, of awitnesses' testimony. N.L R.B. v. Universal Camera Corp., 179 F.2d 749, 754(C.A. 2).308 ROCKLAND-BAMBERG PRINT WORKS, INC.that Roy Hannon was the leader in the union movementamong the printers in the Respondent's plant.By reason of the foregoing, on December 17, Mrs.Hannon telephoned Clinkscales at the latter's office. Shetold Clinkscales that she had heard a rumor that herhusband, Roy, was the leading man in the union movementand that this was not true; that each man was on his own.During the conversation she told Clinkscales that she didnot know how her husband would vote; that her husbandhad informed the other men that he had nothing to do withthe way they voted. During the conversation, also, withregard to the voting, Clinkscales said that it was a veryserious matter over which he had lost lots of sleep.4Clinkscales also said to Mrs. Hannon, "You are fixed upmighty nice out there and I would hate to see anythinghappen to it." This, evidently, although somewhat vague,undoubtedly referred to the home that the Hannons were,at that time, renting from the Respondent.As the conversation went on, Mrs. Hannon toldClinkscales, in discussing the ballot that it was a secretballot and no one would know how each man had voted.This was in support of her protestations that her husbandwas definitely not a union leader. Clinkscales replied to thisstatement with regard to the secret ballot, "In a group assmall as this, we will know."At that point the conversation ended, quite probablybecause Clinkscales had another telephone call which hehad to answer. However, a short time thereafter, on thesame day, Clinkscales telephoned Mrs. Hannon and asecond conversation between the two ensued. During thatconversation, Clinkscales told Mrs. Hannon that he hadbeen thinking that if Roy Hannon placed an unmarkedballot in the ballot box that he would be voting "No," butthat in reality this would be a vote against the Union. Inreply, Mrs. Hannon stated that she had not thought ofthat.5I find and conclude that in stating to Hannon that thelatter would not be sorry if he helped stop the Union andstating to Hannon that Hannon had it within his power todo so, the Respondent by Marshal Clinkscales and J. DanMoore, threatened Hannon and solicited him to abandonhis support of the Union and, thereby, the Respondentviolated Section 8(a)(l) of the Act.I further find and conclude that the remark by Clink-scales, during the telephone conversation between Mrs.Hannon and Clinkscales on December 17, to the effect thatthe Hannons were very comfortable out there, adverting, ofcourse, to the home they rented from the Respondent, andthat Clinkscales would be very sorry if anything happenedto it, constituted a threat that if Hannon did not abandonhis allegiance to the Union his tenure as a tenant of theRespondent might be ended. Although there was no direct4 It is logical to belive that Clinkscales stated this to Mrs. Hannon inview of the fact that Hicks had told Mrs. Hannon that the company officialswere concerned about the unionization of the pnnters.·All of the foregoing from credited portions of the testimony of Mrs.Hannon. I was much impressed by Mrs. Hannon's demeanor on the witnessstand as she testified. Furthermore, her answers to questions put to her bythe Respondent's counsel on cross-examination did not in any waycontradict her testimony on direct and, additionally, she freely admittedthat she was told by Major Hicks that company officials had not talked toher husband about the Union and that the Company could not approachher husband about the Union. This, in response to questioning on cross-reference in this remark to the rented premises, under thecircumstances herein, as hereinafter related, this remarkcould not have been directed toward anything butHannon's tenancy of the Respondent's property.Additionally, I find that the remarks by Clinkscales tothe effect that in such a small group of employees (five) theRespondent would know how the employees voted,constituted a threat of possible reprisal against Hannonand other voters. This constituted an additional violationof Section 8(aX I) of the Act.However, I have heretofore found that the allegedinterrogation of Hannon by Clinkscales as to why the latterfelt employees needed a third party and that the matterscould be ironed out between the printers and the Respon-dent, did not occur, at least in the context in which it wasrelated by Hannon in his testimony. Accordingly, I shallrecommend dismissal of that portion of the complaint.B. The Alleged Discriminatory Eviction of RoyHannonRoy Hannon acted as observer for the Union at theelection on December 18, 1975. Additionally, the Union, asnoted above, won the election in a five-man unit by four toone. At the said election, as noted above, James Harter,although then a rank-and-file employee, acted as observerfor the Respondent. Within a few days thereafter, in fact,on December 22, Harter was made a supervisor in theprinting department on the second shift. Accordingly, byreason of the fact that Harter, one of the five printers, actedas an observer, an intelligent guess could be made as towhich four of the printers voted for the Union and whichone voted against it.On December 31, 1975, Respondent's vice presidentClinkscales wrote Hannon a letter asking him to vacate thecompany house in which Hannon and his wife resided.That letter also stated that this was the last of thecompany-owned houses which had remained unsold, thatthe Respondent had a buyer and would appreciate it ifHannon would vacate within 30 days.The house which the Hannons at that time were rentingfrom the Respondent at $80 per month was first purchasedby the Respondent along with other houses a few yearsbefore the events herein when the Respondent sought toinduce key personnel to move to Bamberg for the purposeof supervising the operation of the plant. The house hadbeen rented to Hannon when the latter was a supervisor.However, in 1974, Clinkscales, in a visit to Baltimore,where the chairman of the board of directors of theRespondent was located, discussed the disposition of thehomes for a number of reasons. The first was that theRespondent's basic business was not real estate and,examination, supports the testimony of Roy Hannon to the effect that hewas told by his wife that the company officials could not approach Hannon.but he could approach the company officials. In fact, Mayor Hicks'testimony supports this portion of Mrs. Hannon's cross-examination.Moreover, the mere fact that Mrs. Hannon did not tell her husband aboutthe conversation with Clinkscales until several days after the election doesnot render her testimony any the less believable. This is so, becauseHannon, as noted below and above, acted as observer for the Union at theelection which was to take place the day after Mrs. Hannon spoke toClinkscales on the telephone. It is logical that Mrs. Hannon did not want toupset her husband with regard to this conversation at the time.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadditionally, the key personnel that it had desired to moveto Bamberg were now in that area and, moreover, most ofthem seemed to be willing to purchase the houses in whichthey resided. Additionally, the Company, at that time, andsoon thereafter, was in somewhat of a financial bind andthe sale of the homes would provide some much neededcash. Accordingly, the sale of the homes was approved bythe chairman of the board of directors and Clinkscalesbegan to liquidate the houses, most of which werepurchased by the key personnel occupants. The sales beganas early as sometime in 1974 and by the time of the eventsherein, the last remaining company-owned house was thehome occupied by Hannon who was no longer a supervi-sor.When the planned liquidation of the residential houseproperties was initiated, Clinkscales informed Mayor Hicksof Bamberg, who, in addition to being mayor, was in thebuilding and lumber business and, to some extent,evidently, also had connections in real estate sales. Hicks,in 1975, probably in the summer of that year, began tobuild a dental office in Bamberg for a young dentist whowas then in the Army and stationed somewhere outside theState. However, Ernest Jeffords, the dentist's father,resided in Bamberg and was supervising, along with Hicks,the building of the dental office and, in addition, wasseeking living quarters for his son, Dr. Jeffords, and thelatter's wife when Dr. Jeffords would be released fromactive Army duty. In discussing the matter, some timebefore the election among the Respondent's printers, Hicksinformed the senior Jeffords that there was a houseavailable, the said house being the home occupied by theHannons on Lacey Street in Bamberg. Hicks then madecontact with Clinkscales and asked the purchase price andwas told that the same would be $22,000. This informationwas relayed by Hicks to the senior Jeffords who then, inturn, notified his son with regard thereto. Thus, the matterwas discussed before the date of the election at whichHannon acted as the Union's observer. After the election,on or about December 22, 1975, Dr. Jeffords informed hisfather that he would purchase the house and the fatherpassed the information on to Mayor Hicks who then toldClinkscales that there was a definite commitment topurchase the premises. It was upon the receipt of thisinformation that Clinkscales sent the letter to Hannondated December 31, 1975, requesting the Hannons tovacate the premises within 30 days.6Approximately a week after the sending of the letter,Clinkscales had a conversation with Hannon and askedhim what his intentions were with regard to the request forHannon's moving from the company-owned house. Han-6 All of the foregoing from uncontroverted testimony of Clinkscales,Moore, Mayor Hicks, and Leonard Jeffords, the father of Dr. Jeffords andthe testimony of Dr. Jeffords, himself. All of the foregoing testimony wasuncontroverted and I was especially impressed with Dr. Jeffords who hadno ax to grind with regard to the entire matter and whose testimony was themost likely to be completely objective for that reason. He was in no wayconnected with the mill operated by the Respondent and in no wayconnected with Mayor Hicks, except insofar as the latter was the contractorwho built Dr. Jeffords' office. If the testimony were only that of Clinkscalesand Moore. I would have doubts as to its validity. However, in view of thetestimony of Mayor Hicks, and both of the Jeffords, I find their testimonybelievable and I credit it.7 Although Hannon testified to a different version of the conversationnon expressed surprise and Clinkscales explained to himthat he had not offered the house for sale to Hannonbecause he was under the impression, from earlierconversations with Hannon, that the latter was having adifficult time making ends meet by reason of the fact thatHannon was purchasing property elsewhere and, also,because Hannon had complained that living expenses inBamberg had risen so high that it led Clinkscales topresume that Hannon would be unable or unwilling topurchase the premises.7In any event, inasmuch as Hannon had difficulty findinganother place to reside, the Respondent, which formerlyhad leased a house from another owner, in turn, requestedthat Dr. Jeffords move into this rented house on Pine Streetin Bamberg until such time as the Hannons could findother, suitable quarters. Dr. Jeffords consented to thisarrangement and he and his wife moved into the house onPine Street. In the meantime, however, Clinkscales had asecond conversation with Hannon and suggested that thelatter could move into the house on Pine Street which wasthen occupied by Dr. Jeffords on a temporary basis so thatthe Jeffords could take possession of the house they werepurchasing from the Respondent and which the Hannonswere then occupying. Additionally, Clinkscales informedHannon that the rental on the Pine Street house was $70 amonth, $10 less than the rental of the Lacey Streetpremises, and, also, inasmuch as the Respondent wasrenting that house from a third owner, the owner might bewilling to make the renting arrangements directly withHannon in the event that Hannon did not want to dealwith the Respondent. However, the Hannons refused thisoffer. Finally, in a somewhat desperate move by theRespondent, after the charge in this instant proceeding wasfiled, and after Hannon had evidently retained an attorney,the Respondent, through Clinkscales and Moore, askedJeffords if he would be willing to give up his contract ofpurchase on the Lacey Street premises occupied by theHannons so that the premises could be offered to Hannonfor sale. Again Dr. Jeffords cooperated and was willing torelinquish his right to purchase the premises on LaceyStreet.Thereafter, Clinkscales and Moore presented to Hannona written option to purchase the Lacey Street premises forthe same purchase price as was offered to Dr. Jeffords. Thiswas rejected by Hannon. Eventually, Hannon did findother quarters and he and his wife moved out of thepremises but not until after a notice to vacate had beenissued by a local court official.8There is no question but that at least on and afterDecember 18, 1975, the date on which Hannon acted asstating that the complete explanation from Clinkscales was merely astatement to the effect that "a deal was a deal," in this instance I creditClinkscales over Hannon by reason of the fact that the conversation asrelated by Clinkscales is more logically related to the events which thereafteroccurred.8 All of the foregoing from credited testimony of Clinkscales. The eventsrelated were not refuted in any way by Hannon who sat in the hearing roomduring the testimony given by Clinkscales with regard to the housing matter.Significantly, counsel for the General Counsel did not put Hannon back onthe stand in rebuttal, although Hannon in the first instance had not testifiedto any of this matter except to the effect that he was told by Clinkscales that"a deal was a deal." Inasmuch as much of what Clinkscales testified to wasalso to some extent supported by testimony of Dr. Jeffords, whom I have310 ROCKLAND-BAMBERG PRINT WORKS, INC.observer for the Union at the Board-conducted electionamong the Respondent's printers, the Respondent had fullknowledge that Hannon, if not the leader in the unionmovement, was a strong supporter of the Union. Addition-ally, as noted above, Harter having acted as the observerfor the Respondent at the election, it could easily havebeen reasoned by the Respondent that Hannon voted forthe Union. Accordingly, in view of the admitted antiunionattitude expressed by the Respondent's officials, thesuspicion is immediately raised that the sale of the house toJeffords and the request for Hannon to remove therefrom,and his ultimate removal, were in reprisal for Hannon'sunion activity and that such reprisal constituted discour-agement of union membership in violation of Section8(a)(3) of the Act.On the other hand, as I have heretofore stated, theunrefuted credited testimony of Clinkscales and Moore, assupported by Mayor Hicks, Dr. Jeffords, and his fatherLeonard Jeffords, would indicate that the house which wasoccupied by the Hannons was, indeed, the last of the seriesof homes which the Company once purchased and was, forgood economic reasons, now liquidating. Indeed, thecredited testimony shows that a number of the occupantsof these homes had purchased the same over a period oftime from 1974, the date on which it was decided toliquidate the property, until December 1975, when theHannons' house remained the last unsold companyhousing property. Moreover, there is no doubt that Dr.Jeffords did, indeed, signify his desire to purchase thepremises some time on or about December 21, 1975,because the matter had been related to him before thatdate and on December 21 he had telephoned his fatheraccepting the offer of the Respondent to sell him the housefor $22,000. Nor is there any doubt that Dr. Jeffordsneeded a home in Bamberg or that Mayor Hicks wasanxious to obtain the same for him inasmuch as Bamberg,a fairly small community, was in need of a dentist.Additionally, if the Respondent, through Clinkscales andMoore, had decided to visit reprisal upon Hannon for hisunion activity by requesting his removal from the premisesrented to him by the Respondent, it is doubtful that theRespondent would have gone to the extent that it did go toeither see to it that the Hannons were housed in the PineStreet property then under lease to the Respondent, andtemporarily occupied by Dr. Jeffords and his wife or, tofinally request Dr. Jeffords to remove himself from thepicture and to forego his right to purchase the Lacey Streetpremises so that the same could be offered for sale to theHannons.As stated above, in view of the 8(aX1) violationsheretofore found, and the Respondent's expressed animosi-ty toward the unionization of its textile printers, thesuspicion becomes rather strong that, perhaps the sale toDr. Jeffords was a form of reprisal against Hannon.Nevertheless, I find and conclude that the sale to Dr.Jeffords was, indeed, the last of a series of sales by theRespondent and even assuming Clinkscales could haveoffered Hannon the first rights to purchase the premises,his explanation of his reasons for not offering the premisesheretofore found to have given his testimony in a most objective andbelievable manner, I credit Clinkscales under all of the foregoingcircumstances.for sale to the Hannons, in the first instance, remainsunrefuted, and in view of all of the facts, I find the reasonsto be valid. Accordingly, I conclude, ultimately, thatalthough the situation gives rise to suspicion, suspicion isnot proof. Therefore, I conclude that the General Counselhas failed to establish by a preponderance of the credibleevidence that the removal of the Hannons from thecompany-owned premises was discriminatory, and inreprisal for Hannon's union activity. I further conclude,therefore, that Respondent did not violate Section 8(a)(3)and (1) of the Act by its actions in this instance.C. The Discharge of Paul MitchemMitchem had been engaged in the textile printingindustry before coming to work for the Respondent inMarch 1974. However, in his early experience in theindustry, he had acted as a backtender, an assistant on thetextile printing machine who watches the rolls of cloth afterthey are printed and stands in back of the machine tocheck the rolls and assists the printer. The particularmachines on which Mitchem had worked as a backtenderin his earlier employments were Rice Barton machines, thesame type and make of machine on which he worked at theRepondent's plant after March 1974. When he was hired inMarch 1974 Mitchem worked as a printer rather than as abacktender. However, inasmuch as he had not workedbefore as a printer, he was considered to be a learner or anapprentice.In December 1974, Mitchem was laid off by Respondent,presumably for lack of work. He was rehired in August1975 after being informed by a representative of theRespondent that he was again needed. However, at thattime, he was living approximately 165 miles from Bamberg,South Carolina, and Respondent evidently saw sufficientpromise in him, and was pleased enough with his earlierwork as an apprentice printer to pay the expenses to movehis trailer home from the distant area back to Bamberg.That he was considered a satisfactory employee before theelection of December 18, 1975, is evident from the recordinasmuch as the Respondent did not produce evidence, norwas there any testimony, that Mitchem was not performingup to the performance standard that was required of him inview of his rather limited experience as a printer on a RiceBarton machine.Shortly before the election, Mitchem spoke to WillardWood, superintendent of printing, who told Mitchem thatthe latter could go in to anybody's print shop and run amachine if he voted right. Also, in December 1975Mitchem requested of President J. Dan Moore if he wasnot entitled to a raise. Although Moore made him nopromises, he did not say that Mitchem was not deserving ofa raise because of substandard work or anything to thateffect.Shortly after the election, although Mitchem had notbeen particularly active in the organization of the printers,he and former employee, now supervisor Harter, who wereat that time close personal friends, were drinking beer inMitchem's trailer. This was at approximately the beginning311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof January 1976. On that occasion, while they weredrinking and talking, Mitchem informed Harter, who wasby then Mitchem's supervisor on the second shift, that he,Mitchem, had voted for the Union. It was after thisinformation was given to Harter that Mitchem's problemsseem to have begun.Thus, on March 9, 1976, Mitchem was given a reprimandor a written warning dated February 4, 1976, which wasallegedly initiated by Harter and Wood, and signed byWood on February 4, 1976, but not signed by Harter untilMarch 9, 1976, or approved by President Moore untilMarch 10, 1976, to the effect that Mitchem's productionhas continued to be substandard as compared to theemployee on the first shift, who was less experienced thanMitchem, but produced much more printed cloth than didMitchem during the same comparable period of time.Mitchem refused to sign this on March 9 when it waspresented to him and his remarks, which were placed onthe written warning, were that he did not feel as though hewas holding back on production and felt that he ran theproduction as fast as possible when the pattern permittedhim to do so. Although Wood testified that he had verballywarned Mitchem and held back until he was sure thatMitchem's production did not improve after having givenMitchem repeated verbal warnings, it is significant thatHarter was not asked to sign this warning until March 9,1976, although he was the immediate supervisor ofMitchem.9Again, on the same day, March 9, Mitchem waspresented with a second written warning which had beensigned by manager of printing, Bill Jones, and by WillardWood, of which Harter knew nothing and which wassigned by Mitchem because Mitchem had printed 4,000continuous yards of what was called "out of fit cloth" onwhich was printed a pattern called Pink Faith. Mitchemadmitted that he had done this and did sign the reprimand.However, on the written warning or reprimand Mitchemdid state that he did not realize that he had run that manybad yards of goods.Again, although Jones and Wood sought to explain thepeculiar circumstance of Harter's not knowing about thisparticular "out of print" matter, I find their explanation tobe unsatisfactory, in view of the fact that Harter, asMitchem's immediate supervisor, and as part of his dutywith only two machines operating on the second shift,would certainly have been aware of the fact that 4,000yards of material were printed "out of fit," inasmuch as headmitted that he visited each machine a number of times ashift. It would seem reasonable that Harter would have atleast been instructed or questioned as to why this muchcloth could have been badly printed, even assuming thatMitchem, as the printer on the machine at that time, mayhave been primarily responsible for the operation of themachine and to see that the printing of the cloth was beingproperly applied. Thus, the explanation for Harter's notbeing consulted appears to be contrived.9 I do not credit Wood's testimony to the effect either that he had beengiven repeated warnings or that he had made out the wntten warning onFebruary 9 but had held back in order to see if Mitchem's productionimproved.The final incident which preceded Mitchem's dischargeon May 17, 1976, occurred on May 11, 1976. On that dayMitchem was running, on his Rice Barton machine, aprinting style known as No. 36 Blue Doris. The Dorispattern, printed on white cloth, consisted of blue flowers ofvarious sizes with smaller purple or lavender flowers andgreen leaves. There were also several different shades ofblue in the blue flowers. Accordingly, the printing on thatmachine at that time required the use of several differentcolors. However, as the printing proceeded, Mitchemnoticed that there were several small vertical green streaksin the cloth. He immediately stopped his machine andHarter was called over. This was at about 3:30 p.m. Apatch of the cloth was shown to Harter, Harter examinedthe cloth and told Mitchem to continue running themachine inasmuch as it was the opinion of both Mitchemand Harter that these marks were caused by lack of whatwas commonly termed "backfill." Backfill is a starchymaterial which is applied to the back of the cloth in thefinishing process before the cloth is printed in order for theprinting ink to take properly and for the purpose of evendistribution of the printed pattern. In any event, since bothHarter and Mitchem agreed that these marks were causedby missing backfill, a defect in the cloth where the backfillhad not been fully applied, Harter decided that there wasnothing that could be done and instructed Mitchem toproceed with the printing on that particular roll. Accord-ingly, Mitchem began running his machine again.10After starting up his machine again and running it forapproximately one half hour, Mitchem saw that the streakswere still present. Therefore, he stopped his machine, wentto the back of the machine where the cloth had alreadybeen printed, cut off a patch, and sent Hiott to get Harter.Harter came to the machine, again in the presence of Hiott,and after looking at the cloth and looking at the patch toldMitchem again to print the cloth inasmuch as the streaksappeared to have been caused by missing backfill and notby any other defect in the printing process.Upon the foregoing order from Harter, Mitchem againran his machine for approximately another half hour andstill noticed the streaks. He again stopped the machine,again cut off a patch and took it to Harter. Harter came toMitchem's machine and looked over the cloth. Afterexamining the patch with the streaks, Harter agreed withMitchem that it was caused by missing backfill and thatnothing could be done. He thereupon told Mitchem tocontinue to run his machine.After Mitchem ran the machine again for the fourthtime, he ran about 8,000 yards of cloth and then, that rollhaving come to an end, started a new roll. After runningthe new roll of cloth for approximately 500 yards, orthereabouts, Mitchem noted the streak, in fact, noted thatit had become even worse. Again he stopped the machineand cut off a patch, showing it to fellow employee JohnShelton who advised Mitchem that the latter had betterinform Harter. Harter took one look at the patch afterMitchem took the patch into Harter's office and came backO1 From credited testimony of Mitchem and John Hiott, who was presentduring the conversation. In this particular instance, Harter's testimony didnot differ materially from the testimony of Mitchem and Hiott.312 ROCKLAND-BAMBERG PRINT WORKS, INC.with Mitchem to the machine. This time Harter stated thatthe streak was caused by chattering of the doctor blade, apart of the machine which cleaned off the roller so that theink could be applied evenly. It is evident that when thedoctor blade is not properly set or has a nick or becomesloose, the chattering effect is caused as the machineoperates and the printing rollers turn. Harter then toldMitchem to repair the blade, which Mitchem did. He thenreplaced the blade in the machine and again operated. Thebalance of the cloth for that evening was properly printed,although there were still some marks remaining thereinfrom missing backfill."Although Harter testified that the first three times that hevisited the machine upon the request of Mitchem, he wentonly to the middle of the machine and did not go to thefront of the machine since all he was looking for wasmissing backfill. However, each time he was shown a patchof cloth so that, even assuming the truth of Harter'stestimony that he did not go to the front of the machine onthe first three occasions on that evening, he could no moredistinguish between missing backfill streaking or streakingcaused by chattering of the defective doctor blade thancould Harter. Additionally, his excuse that he only went tothe middle of the machine and not to the front conflictsdirectly with the testimony of Mitchem who, although,perhaps not as articulate as Harter or Respondent's otherwitnesses, impressed me as having made every effort to beas truthful as possible under the circumstances and torecall as accurately as he could the events of the evening.The record establishes, and I find, that from anexamination of portions of the material on the rolls thatHarter printed that fateful evening, there were majordefects in the cloth caused, in some instances, by lack ofbackfill and in other instances probably by chattering.Accordingly, I find and conclude that the yardage whichwas claimed to have been ruined that night or, at leastdevalued in regard to its ability to be sold as first classcloth was, indeed, poorly printed cloth which resulted insubstantial loss to the Respondent.On the following day, Thursday, March 12, whenMitchem reported to his second shift job, he was called tothe office of President Moore and told by Moore that hewas suspended until the following Monday. The followingMonday, May 17, when Mitchem reported for work, hewas sent to the office and was given three checks anddischarged.The Respondent argues that Harter did not see anychatter marks on the night in question until Mitchem's lastvisit to Harter's office. This argument is based almostentirely on Harter's testimony. However, I find thetestimony of Mitchem, Hiott, and Shelton, to be moreaccurate. While I conclude that there was substantial lossto Respondent resulting from most of the cloth that wasprinted by Mitchem on that evening, I am equallyconvinced that Harter failed either in his duty as asupervisor to find the real cause of the streaks on clothprinted on Mitchem's machine or purposely let it go inorder to substantiate a previously agreed-upon plan to ridthe Respondent of Harter, a known union adherent, whoseI All of the foregoing from credited testimony of Mitchem as supportedby the testimony of Hiott and Shelton.discharge could cause, or substantially contribute to, abreakup of the unit of printers considering that the unitconsisted of only five printers.While I accept the testimony of Respondent's officialsthat Respondent has, in the past, discharged individuals forlesser faults and without any previous written warnings, Icannot help but repeat, as noted above, the peculiarmanner and the timing of the giving of the warnings onMarch 9 to Mitchem, one of which had been held backfrom February 4 and the other of which Mitchem'simmediate supervisor, Harter, had no knowledge until itwas presented to Mitchem. I also note that Mitchem wasstill, basically, an apprentice and not an experiencedprinter and, that although it may well be true that theprinter is primarily responsible for the quality of theprinting of the textiles run through his machine, it isequally true that the same consistent quality can evidentlynot be expected of an apprentice as a long-term, experi-enced printer. Moreover, to repeat, Harter himself couldnot or would not distinguish between chatter marks andbackfill streaks.Additionally, not mentioned above, Union Vice Presi-dent Reese, who had many years of experience printing onthe same make and type of machine as was used byMitchem on the night in question, testified as an expert,and I find truthfully, that it is often difficult to tell thedifferences between the various types of imperfectionscaused in the printing process. I have considered also, inreaching the conclusions that I do, that until the electionand until Mitchem told his former friend, Harter, that hehad voted for the Union, there was no fault found with anyof-Mitchem's work. In fact, Mitchem had been recalled bythe Respondent after layoff and his move back to Bamberghad been paid for by the Respondent, which wouldindicate that Respondent was anxious to put back to worka valued, although somewhat inexperienced, employee.I have taken into consideration the fact that on cross-examination Mitchem at one point seemed to admit that heknew the difference between a streak caused by chatteringand a streak caused by missing backfill. However, in viewof the fact of the inability of Harter to make the distinction,I do not place great weight upon Mitchem's seemingadmission in view of all of the other facts which I haverelated and considered above.Accordingly, I find and conclude that although Mitchemdid, indeed, contribute in some measure to the spoilage of alarge quantity of cloth which he ran on his machine on thenight of May 11, 1976, I further conclude that this spoilageand omissions on Mitchem's part were utilized as apretextual device by the Respondent to rid itself of a unionadherent for the purposes hereinabove stated. Therefore, Ifurther find and conclude that the discharge of Mitchemwas discriminatory, that the prior warnings were part of thebuildup to the pretext, and that, by the discharge ofMitchem, the Respondent was seeking to discourageadherence to and membership in the Union, and therebyviolated Section 8(aX3) and (1) of the Act.In doing so, I, of course, have taken into considerationthe Respondent's animosity toward the Union as evi-313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenced by its protected statements as well as by the activitywhich I have heretofore found to have been violative ofSection 8(a)(1) of the Act.'2IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action, set forth below, designed toeffectuate the policies of the Act.It having been found that the Respondent by threats hasinterfered with, restrained, and coerced employees inviolation of Section 8(a)(1) of the Act, I shall recommendthat the Respondent cease and desist from.It having been found that the Respondent discriminato-rily discharged employee Paul Mitchem, it is recommendedthat the Respondent offer Mitchem immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges.In addition, I shall recommend that the Respondentmake Mitchem whole for any loss he may have suffered byreason of the discrimination against him by payment to12 I have also given some weight to the decision of the South CarolinaEmployment Security Commission decision of August 5, 1976, finding thathim of a sum of money equal to that which he wouldnormally have earned from the date of his discharge, lessnet earnings during said period. Backpay shall be comput-ed with interest on a quarterly basis in the mannerprescribed by the Board in F W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962).CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within themeaning of the Act.3. By interfering with, restraining, and coercing itsemployees in the exercise of their rights guaranteed bySection 7 of the Act, the Respondent engaged in unfairlabor practices within the meaning of Section 8(aX)(1) of theAct.4. By discharging Paul Mitchem by reason of hissupport of the Union because he voted for the Union, theRespondent has discouraged and is discouraging member-ship in the Union and is thereby engaging, and has beenengaging, in unlawful conduct within the meaning ofSection 8(aX3) and (1) of the Act.5. By causing the removal of Roy Hannon from thepremises rented from the Respondent, the Respondent hasnot discriminated against Roy Hannon and has notviolated Section 8(aX3) and (1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Mitchem was discharged without fault on his part. Respondent wasrepresented by counsel in that proceeding, but did not present evidence.314